COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In the Interest of T. C., a Child
                            In the Interest of T.L.C., a Child

Appellate case number:      01-17-00497-CV
                            01-17-00498-CV

Trial court case number:    2014-71072
                            2011-08360

Trial court:                309th District Court of Harris County

       These appeals involve termination and child-protection cases. As such, this Court
is required to bring the appeals to final disposition within 180 days of June 30, 2017, the
date the notices of appeal were filed, so far as reasonably possible. See TEX. R. JUD.
ADMIN. 6.2, reprinted in TEX. GOV’T. CODE ANN., tit. 2, subtit. F app. (Vernon 2013).
       The reporter’s record was due in this appeal on July 10, 2017. See TEX. R. APP. P.
28.4, 35.1. On July 27, 2017, we ordered the court reporter, Delores Johnson, or
substitute court reporter to file the reporter’s record in these appeals no later than August
7, 2017, with no extensions. Nevertheless, the court reporter has filed a motion
requesting an extension to September 1, 2017. We grant the motion in part. See TEX.
R. APP. P. 28.4 (providing appellate court may extend time to file record but “extension
or extensions granted must not exceed 30 days cumulatively, absent extraordinary
circumstances”). The reporter’s record is due to be filed in these appeals no later
than THURSDAY, AUGUST 17, 2017. See TEX. R. APP. P. 28.4(b), 35.3(c). No
further extensions will be granted.
       If the reporter’s record is not filed as directed, we may abate these appeals
and remand to the trial court to conduct a hearing to determine the reason for the
failure to file the reporter’s record in these appeals.
      It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually    Acting for the Court

Date: July 28, 2017